 1   BRUNO TARABICHI, CA State Bar No. 215129
     bruno@tmwlawfirm.com
 2   TMW LAW
     4750 Almaden Expy 124-359
 3   San Jose, California 95118
     Telephone: 408.634.0324
 4   Facsimile: 408.715.6707
     Pro Hac Vice
 5
     PUOY K. PREMSRIRUT, State Bar No. 7141
 6   puoy@brownlawlv.com
     PUOY K. PREMSRIRUT, ESQ. INC.
 7   520 S. Fourth Street, Second Floor
     Las Vegas, NV 89101
 8   Telephone: 702.384.5563
     Facsimile: 702.385.1752
 9
     Attorneys for Plaintiff
10   Russell Road Food and Beverage, LLC
11                             UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13                                     SOUTHERN DIVISION

14   RUSSELL ROAD FOOD AND                      Case No. 2:13-cv-00776-RFB-NJK
     BEVERAGE, LLC,
15                                              STIPULATED VOLUNTARY DISMISSAL
                          Plaintiff,            PURSUANT TO FRCP 41(a)(1)(A)(ii) OF
16                                              DEFENDANTS DJAVID HAKAKIAN, EL
                 vs.                            MARINO, LLC, MORRIS NEJATHAIM,
17                                              SEFOX INVESTMENT, LLC, HAMED
     MIKE GALAM, et al.                         YAZDANPANAH, KNOTTING HILL, LLC,
18                        Defendants.           ISAAC JAVDANFAR, IJ PROPERTIES,
                                                LLC, KAMRAN SAMOOHA, MEHRAN
19   MIKE GALAM, et al.,                        SADIGHPOUR, AND S DOUBLE, LLC
20                        Counterclaimants,     Case Filed: May 2, 2013
                                                Judge:      Honorable Richard F. Boulware
21               vs.
22   RUSSELL ROAD FOOD AND
     BEVERAGE, LLC, et al.
23
                          Counterdefendant.
24
25
26
27
28
                                                                    STIPULATED DISMISSAL
                                                            (CASE NO. 2:13-cv-00776-RFB-NJK)
 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Local

 2   Rule 6-2 of the District of Nevada’s Local Rules of Practice, and a settlement agreement

 3   between the parties, Plaintiff Russell Road Food and Beverage, LLC and Defendants

 4   Djavid Hakakian, El Marino, LLC, Morris Nejathaim, Sefox Investment, LLC, Hamed

 5   Yazdanpanah, Knotting Hill, LLC, Isaac Javdanfar, IJ Properties, LLC, Kamran

 6   Samooha, Mehran Sadighpour, and S Double, LLC (the “Hakakian Defendants”) hereby

 7   stipulate and agree to the dismissal of the Hakakian Defendants with prejudice. This

 8   Dismissal is only effective as to the Hakakian Defendants and the remaning Defendants

 9   are not dismissed from this action at this time.
10         IT IS SO STIPULATED.
11

12

13   Dated: February 2, 2019                     Respectfully submitted,
14                                               TMW LAW
15

16                                               By      /s/ Bruno Tarabichi
17                                                     Bruno Tarabichi
                                                       Attorneys for Plaintiff
18                                                     Russell Road Food and Beverage, LLC

19    Dated: February 2, 2019                    Respectfully submitted,
20                                               LEBEDEV, MICHAEL & HELMI
21

22                                               By
                                            /s/ Gennady L. Lebedev
                                          Gennady L. Lebedev
23         ORDER                          Attorneys for Defendants Djavid
                                          Hakakian, Morris Nejathaim, Hamed
24                                        Yazdanpanah, Isaac Javdanfar, Kamran
                                          Samooha, Mehran Sadighpour, Sefox
25                                        Investement, LLC, El Marino, LLC,
26         ______________________________ Knotting Hill, LLC, IJ Properties, LLC,
           RICHARD F. BOULWARE, II        and S Double, LLC
27         United States District Judge
28         DATED: February 5, 2019.
                                                                         STIPULATED DISMISSAL
                                                   2
                                                                 (CASE NO. 2:13-cv-00776-RFB-NJK)
